EXHIBIT 10.1




Third Amendment to EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan


WHEREAS, EOG Resources, Inc. (the "Company") has heretofore adopted and
maintains the EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan (as
amended by the First Amendment to EOG Resources, Inc. 2008 Omnibus Equity
Compensation Plan, dated effective as of September 4, 2008, and the Second
Amendment to EOG Resources, Inc. 2008 Omnibus Equity Compensation Plan, dated
effective as of January 1, 2010, the "Plan"); and


WHEREAS, the Company desires to amend the Plan, and the Compensation Committee
of the Board of Directors of the Company, pursuant to Section 15.1 of the Plan,
has approved the proposed amendment to the Plan set forth below;


NOW, THEREFORE, Section 15.1 of the Plan is hereby amended and restated in its
entirety to provide as follows:


15.1             Amendment, Modification, Suspension, and Termination.  Subject
to Section 15.2, the Committee may, at any time and from time to time, alter,
amend, modify, suspend, or terminate the Plan and any Award Agreement in whole
or in part; provided, however, that, no amendment of the Plan shall be made
without the approval of the Company's stockholders if such stockholder approval
is required by applicable law or stock exchange rules and, except as provided in
Section 4.5, without the prior approval of the Company's stockholders, the
Committee shall not (a) directly or indirectly lower the Option Price of a
previously granted Option, (b) cancel (1) an Option when the Option Price
exceeds the Fair Market Value of the underlying shares of Stock or (2) a SAR
when the grant price of the SAR exceeds the Fair Market Value of the shares of
Stock in respect of which the SAR was granted, in either case in exchange for
another Award (other than in connection with substitute Awards), cash or other
property or (c) take any other action with respect to an Option that may be
treated as a "repricing" under the rules and regulations of the New York Stock
Exchange (or any other principal national securities exchange on which the
Company is then listed).


AS AMENDED HEREBY, the Plan is specifically ratified and reaffirmed.


Dated effective as of September 26, 2012.


ATTEST:
EOG RESOURCES, INC.
 
By: /s/ Amos J. Oelking, III
Name: Amos J. Oelking, III
Title: Deputy Corporate Secretary
 
By: /s/ Patricia L. Edwards
Name: Patricia L. Edwards
Title: Vice President, Human Resources and Administration





